DISSENTING OPINION.
REYNOLDS, P. J.
On reconsideration, I have concluded that we should not affirm the judgment in this case. While the absence of the lowered gate was gross negligence on the part of defendant, I do not think its absence relieved plaintiff from all caution; absolved her from her duty to see that she could safely cross, so that she could go blindly and heedlessly upon the tracks, relying wholly upon the fact that the gates were not closed; nor do I understand the opinion to so hold; on the contrary, it holds that there was evidence from which the jury could find that she did exercise reasonable caution. That is all required of her, absent the lowered gate. That is, all the effect that the absence of the lowered gate may have had was to relieve plaintiff from the exercise of the same amount of caution she should and would have exercised. This goes to the degree of caution only, not to its entire absence. It is an old rule that the negligence of a defendant does not excuse negligence of the plaintiff. So I understand Mr. White (2 White Personal Injuries on Railroad, sec. 919', and following,^especially *580section 922) to conclude, on consideration of the authorities. Where I depart from my learned brethren, on reconsideration, is on the facts in evidence being sufficient to warrant the jury to find plaintiff did exercise reasonable caution. She was driving along the street, approaching a well-known railroad crossing. The night was dark; the train, coming along at the rate of four miles an hour, was drawn by a locomotive equipped with an electric headlight, throwing a brilliant gleam for a long distance ahead. Even a casual observer must have seen this light, granting no whistle, bell, or noise' of the approaching train was heard. Plaintiff says she saw no light from the locomotive. Every other witness near by saw it. It will not do to say that plaintiff mistook the light from the locomotive for the lights of the street cars. These two street cars were stopped, one on each side of the railroad tracks, each lit up, each displaying headlights, both stopped. Plaintiff at first testified that she saw neither; she later qualified this by saying that she saw so many street cars that she did not recollect as to these. How is it possible for her, if she looked, was on her guard, in approaching this crossing, not to have seen these cars, their lights and the light from the locomotive? She had to pass one of the cars to get on to the tracks. The halted cars were in themselves a cautionary sign. That she did not now recollect seeing the cars, does not amount to anything. But whether she saw the cars or recollects about them or not, there is no question but that they were halted there and that the light cast by the slowly on-coming locomotive was there. These were all visible warnings, which, if plaintiff was in the exercise of any care or watchfulness for her own safety in approaching the railroad tracks and when attempting to cross, she should have heeded.
I cannot escape the conviction that the evidence shows affirmatively such negligence on the part of the *581plaintiff as bars ber from recovery; that ber testimony is not borne out by known facts.
Deeming tbe opinion in tbe case, both as first banded down and as set ont in tbe carefnl opinion overruling tbe motion for rebearing, contrary to tbe decisions of onr Supreme Court in Stotler v. Chicago & Alton Ry. Co., 204 Mo. 619, 103 S. W. 1, and Laun v. St. Louis & S. F. R. Co., 216 Mo. 563, 116 S. W. 553, and like cases cited by counsel, I respectfully ask that tbe case be certified to tbe Supreme Court.